Name: Commission Regulation (EEC) No 2427/83 of 26 August 1983 fixing the intervention buying-in prices for carcases and half-carcases of beef applicable from 5 September 1983 and amending Regulation (EEC) No 2226/78
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 238/22 Official Journal of the European Communities 27. 8 . 83 COMMISSION REGULATION (EEC) No 2427/83 of 26 August 1983 fixing the intervention buying-in prices for carcases and half-carcases of beef applicable from 5 September 1983 and amending Regulation (EEC) No 2226/78 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 From 5 September 1983 , intervention agencies shall buy in carcases and half-carcases offered to them in accordance with the conditions laid down in Regula ­ tion (EEC) No 2226/78 at prices falling within the limits laid down for each product in the Annex, having regard to the age, weight, conformation and finish of the animals from which they are obtained. Half-carcases may be presented at intervention centres in the form of a forequarter and hindquarter from the same half-carcase presented together. Only meat from male animals may be bought in for intervention storage in accordance with the provisions specified above . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) (c) thereof, Whereas the seasonal trend of market prices is at the moment particularly unsatisfactory ; whereas, in order to mitigate this situation, the intervention agencies should be allowed to buy in carcases and half-carcases offered to them ; Whereas the upper limits for buying-in prices should be fixed at a level corresponding to the intervention price fixed by Council Regulation (EEC) No 1213/83 (2) for the 1983/84 marketing year, by applica ­ tion of the coefficients fixed in Commission Regula ­ tion (EEC) No 2226/78 (3), as last amended by Regula ­ tion (EEC) No 2126/83 (4) ; Whereas the upper and lower limits for the buying-in prices must be fixed in such a way as to allow inter ­ vention agencies to take account of the differences in value of meat resulting from the age, weight, confor ­ mation and finish of the animals concerned ; Whereas the term 'compensated quarters' should be deleted and a forequarter and hindquarter from the same carcase should be eligible for intervention if they are presented simultaneously ; Whereas Commission Regulation (EEC) No 1765/83 of 29 June 1983 fixing the buying-in prices for fore ­ quarters of beef applicable from 4 July 1983 (*), as last amended by Regulation (EEC) No 2126/83 , should be repealed ; Article 2 Regulation (EEC) No 1765/83 is hereby repealed. Article 3 Regulation (EEC) No 2226/78 is hereby amended as follows : 1 . In Article 4, the words 'and compensated quarters' are deleted . 2 . In point 1 of Annex II , the words 'and compen ­ sated quarters' are deleted. (  ) OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 132, 21 . 5 . 1983 , p. 12 . 3) OJ No L 261 , 26 . 9 . 1 978 , p. 5. Article 4 This Regulation shall enter into force on 5 September 1983 . (4) OJ No L 205, 29 . 7 . 1983 , p. 23 . j5) OJ No L 172, 30 . 6 . 1983 , p. 37 . No L 238/2327 . 8 . 83 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 August 1983 . For the Commission Poul DALSAGER Member of the Commission No L 238/24 Official Journal of the European Communities 27. 8 . 83 BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE OpkÃ ¸bspris i ECU pr. 100 kg af produkterne Ankaufspreis in ECU je 100 kg des Erzeugnisses Ã ¤Ã ¹Ã ¼Ã ® Ã ±Ã ³Ã ¿Ã Ã ¬Ã  Ã Ã µ ECU Ã ±Ã ½Ã ¬ 100 Ã Ã ³Ã  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Buying-in price in ECU per 100 kg of product Prix d'achat en Ã cus par 100 kilogrammes de produits Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt Minimum Untere Grenze Ã Ã ±Ã Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿ Lower limit Limite infÃ ©rieure Limite inferiore Ondergrenzen Maksimum Obere Grenze Ã Ã ½Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿ Upper limit Limite supÃ ©rieure Limite superiore Bovengrenzen BELGIQUE/BELGIÃ   Carcasses, demi-carcasses provenant des :  Hele dieren, halve dieren afkomstig van : Boeufs 55 % / Ossen 55 % Taureaux 55 % / Stieren 55 % 330,729 348,546 327,388 345,205 DANMARK  Hele og halve kroppe af: Stude I Type P Ungtyre I 313,942 317,586 320,622 324,265 334,588 338,232 DEUTSCHLAND  Ganze oder halbe TierkÃ ¶rper stammend von : Bullen A Ochsen A 345,984 352,347 339,621 345,984 EAÃ AÃ A  Ã £Ã Ã ¬Ã ³Ã ¹Ã ±, Ã ·Ã ¼Ã ¹Ã Ã Ã ¬Ã ³Ã ¹Ã ± Ã ±ÃÃ : Ã Ã Ã Ã Ã ¿ Ã  Ã Ã Ã Ã Ã ¿ Ã  379,298 382,535 376,709 379,946 FRANCE  Carcasses, demi-carcasses provenant des : BÃ ufs U BÃ ufs R BÃ ufs O Jeunes bovins U Jeunes bovins R Jeunes bovins O 381,386 395,250 355,508 369,372 334,251 348,115 358,897 369,680 342,723 353,507 318,694 329,477 IRELAND  Carcases, half-carcases from : Steers 1 Steers 2 320,054 324,877 310,325 315,148 27. 8 . 83 Official Journal of the European Communities No L 238/25 Minimum Untere Grenze Ã Ã ±Ã Ã Ã Ã ±Ã Ã ¿ Ã ³pio Lower limit Limite infÃ ©rieure Limite inferiore Ondergrenzen Maksimum Obere Grenze Ã Ã ½Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿ Upper limit Limite supÃ ©rieure Limite superiore Bovengrenzen ITALIA  Carcasse, mezzerie e quarti dai . Vitelloni 1 Vitelloni 2 394,482 372,110 401,939 379,567 LUXEMBOURG  Carcasses, demi-carcasses provenant des : BÃ ufs, taureaux extra 339,415 346,096 NEDERLAND  Hele dieren, halve dieren afkomstig van : Stieren, le kwaliteit (R) 335,079 344,305 UNITED KINGDOM A. Great Britain  Carcases, half-carcases from : Steers M Steers H 321,924 318,497 325,480 322,053 B. Northern Ireland  Carcases, half-carcases from : Steers L/M Steers L/H Steers T 315,071 309,316 311,110 318,627 312,872 314,666